949 F.2d 402
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.NATIONAL PRESTO INDUSTRIES, INC., Plaintiff-Appellee,v.DAZEY CORPORATION, and Wal-Mart Stores, Inc., Defendants-Appellants.
Nos. 91-1127, 91-1161.
United States Court of Appeals, Federal Circuit.
Oct. 1, 1991.

Before PAULINE NEWMAN, MICHEL and PLAGER, Circuit Judges.
PAULINE NEWMAN, Circuit Judge.


1
The district court granted a preliminary injunction1 on issues relating to design patent and trade dress infringement.   We have thoroughly reviewed the trade dress aspects, and discern no reversible error in the court's analysis and decision.   Since this suffices to support the ruling we do not reach the patent aspects.   The grant of the injunction pendente lite is affirmed.



1
 National Presto Industries, Inc. v. Dazey Corp., No. 90 C 6614 (N.D.Ill. Dec. 17, 1990)